WESTERMAN BALL EDERER

MILLER ZUCKER & SHARFSTEIN, LLP

 

Philip J. Campisi, Jr.
Extension 406

pcampisi@westerman|Ip.com

October 25, 2019

By ECF
Hon. Arthur D. Spatt

United States District Court, Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014

Re: Margarita Gonzalez v. Talon Air Inc. and Adam Katz
Case No.: 18-cv-04415

Dear Judge Spatt:

We represent defendants Talon Air, Inc. and Adam Katz (“Defendants”) in the above-
referenced action. I write with the consent of counsel for plaintiff to respectfully request a further
one week extension of the October 25, 2019 deadline for the parties to submit a motion to approve
a settlement agreement in this action. This request is being made because the parties are still in
the process of finalizing the settlement documents and acquiring execution copies. One prior

request for extension of this deadline was previously made.

Your Honor’s courtesies in considering this matter are greatly appreciated.

Respectfully submitted,

fw a con

Philip J. Campisi, Jr.

ce: Abdul Hassan, Esq. (by ECF)

 

ATTORNEYS AT LAW 1201 RXR PLAZA, UNIONDALE, NY 11556
T: 516.622.9200 | F: 516.622.9212 | WWW.WESTERMANLLE COM
